Citation Nr: 1008198	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Eligibility for 38 U.S.C.A. § 1151 compensation for 
amputation of the left leg below the knee.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In April 2009, the Veteran participated in a Board 
hearing before the undersigned.  A transcript is of record 
and has been reviewed.    


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's left leg amputation was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; the Veteran's 
left leg amputation was not the result of an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 have not been met or 
approximated.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.154, 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits and entitlement to compensation under 
38 U.S.C.A. § 1151.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
notice letter in March 2008.  
   
In a correspondence dated in March 2006, prior to the April 
2006 rating decision, the RO informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the April 2006 rating 
decision and the May 2007 statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) treatment records, and private records from the 
University of California, Los Angeles (UCLA) Medical Center.  
In October 2009, the Board requested an opinion from an 
independent medical expert.  The opinion, dated in November 
2009, has been associated with the claims file.  The Board 
finds that this opinion is adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and the statements of the Veteran, and 
provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining an opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Under 38 U.S.C.A. § 1151, disability compensation shall be 
awarded for a "qualifying additional disability" in the 
same manner as if the additional disability were service 
connected.  The additional disability qualifies for 
compensation if the disability is not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  In order to 
constitute a qualifying additional disability, the proximate 
case of the additional disability must have been (1) 
careless, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or 
(2) an event not reasonably foreseeable.  These provisions of 
law apply to claims received by VA on or after October 1, 
1997.  38 C.F.R. § 3.361(a).  In this case, the Veteran filed 
his claim after October 1997, so his claim will be 
adjudicated under the current version of section 1151.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the Veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the  treatment resulted in the Veteran's 
additional disability.  Merely showing that the Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a Veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Analysis

The Veteran asserts that negligent VA medical treatment 
ultimately caused his left leg below the knee amputation.  VA 
treatment records show that the Veteran suffered severely 
comminuted fracture dislocations of the distal tibia and 
fibula in a December 1988 motor vehicle accident.  He was 
transferred to the VAMC in West Los Angeles, California.  
During his Travel Board hearing in April 2009, the Veteran 
testified that his tibia and fibula were crushed in the 
accident, but he did not have an open leg would when he 
arrived at the VAMC.  

He underwent a surgical procedure at the VAMC after initial 
swelling in his leg subsided in December 1988.  The surgery 
consisted of an open reduction and internal fixation of the 
fracture.  The surgeon noted a severely comminuted articular 
cartilage and stated that fusion would probably be needed in 
the future.  

In January 1989, the stitches were removed.  The Veteran 
testified that, after removal of two of the stitches, the 
skin "popped" and came open.  He stated that VAMC staff 
continued to remove the stitches, placed butterfly closures 
over the wound and dressed the wound.  He recalled that later 
that evening, a nurse discovered that the wound had opened, 
and bone was exposed.  

An April 1989 VAMC discharge summary indicates that the 
Veteran developed a non-healing ulcer at the surgery site and 
underwent a cross-leg flap in February 1989.  Pathology 
reported fragments of skin and subcutaneous tissue around the 
hardware showing extensive scarring, focal calcification and 
organizing granulation tissue.  The Veteran underwent 
debridement procedures in March 1989.  In April 1989, the 
Veteran had debridement and re-advancement of the cross-leg 
flap.  

The Veteran believes that the suture removal in January 1989 
ultimately caused the infection that lead to his left leg 
amputation.  On July 20, 1990, he was admitted to the VA to 
complete a workup for left below the knee amputation.  The 
Veteran left the hospital on July 24, 1990 and did not return 
for surgery.  

In October 1990, he was admitted to UCLA Medical Center with 
significant drainage of the wound and purulent material.  The 
diagnosis was status post severe left tibial pylon fracture, 
status post open reduction and internal fixation with dual 
plating, left distal tibia, status post failed internal 
fixation with resultant osteonecrosis, and status post severe 
varus and anterior bony deformity, right distal tibia.  A 
correctional osteotomy of the left distal tibia was 
performed.  

The Veteran elected a left below the knee amputation in 
August 1992 at the UCLA Medical Center.  The surgeon noted 
the Veteran's long history of nonunion and malunion in the 
left tibia and fibula following the motor vehicle accident 
several years prior.  

After reviewing the record, the Board finds that the 
Veteran's claim that his left knee amputation is the result 
of negligent VA treatment is not supported by the evidence of 
record.  An opinion on this matter was procured from an 
independent medical expert, who reviewed the entire claims 
file.  In the opinion report, dated in November 2009, the 
physician opined that the Veteran was predisposed to 
infection in his left leg because of the severity and the 
comminution in his fracture.  The fracture caused soft tissue 
swelling and inadequate blood supply, increasing the 
likelihood of surgical site infection.  Also, there was 
evidence of skin breakdown prior to the surgery, which was 
likely caused by the initial fracture and edema.  The 
physician noted that it was possible that the Veteran had an 
infection at the operative site prior to suture removal, and 
he had no reason to believe that the removal of stitches 
caused an infection.  It was more likely that the infected 
wound was due to a severe tibia fibula fracture and necessary 
operative treatment.  He stated that, overall, the Veteran's 
treatment was appropriate and adequate in regards to his left 
leg injury and that the left knee amputation was not a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment or 
examination.  

A review of the record shows no competent medical evidence to 
the contrary.  The Board has carefully considered the 
statements and contentions of the Veteran, including his 
testimony in April 2009, but finds that the weight of the 
competent medical evidence is contrary to those statements 
and contentions.  Where, as here, the Veteran's additional 
disability (a left leg amputation below the knee) is not 
shown by objective medical evidence to have been caused by 
the negligent or faulty removal of sutures, there is no 
objective support within the record for the Veteran's 
contentions.  Although the Veteran is capable of describing 
the symptoms which resulted in the amputation, his statements 
cannot serve to address questions of causation between VA 
treatment and any claimed disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 because those are medical 
questions not satisfied by lay statements.  See Espiritu, 
supra; Jandreau, supra.  

The preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the benefits 
under 38 U.S.C.A. § 1151 are not warranted.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361(d)(1).      


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


